DETAILED ACTION

EXAMINER’S REMARKS
Examiner notes that in the current claim amendment filed August 20, 2021, only Claim 12 currently has the status identifier of “Currently Amended” and has underlinings only for the two limitations “an open air space extending from the recognition substance to the sealing film” and “such that the recognition substance is optically viewable in the open air space.”  Claims 13 and 19-36 all currently have the status identifier of “Previously Presented.”  It is noted that in the previous claim amendment filed April 26, 2021, Claim 12 already had the same exact two limitations “an open air space extending from the recognition substance to the sealing film” and “such that the recognition substance is optically viewable in the open air space,” which was previously rejected in the Final Rejection mailed May 3, 2021.  Therefore, Claim 12 of the current claim amendment filed August 20, 2021 was in fact previously presented in the previous claim amendment filed April 26, 2021.  Claim 12 of the current claim amendment has the incorrect status identifier of “Currently Amended.”  Claim 12 of the current claim amendment should have the status identifier of “Previously Presented.”  It is noted that if some of the status identifiers are incorrect in an amendment, the examiner may enter the non-compliant amendment (MPEP § 714.I.E.).  In the interest of compact prosecution, the current claim amendment will be entered and an action on the merits is provided below.  However, applicant must provide the correct status identifiers and underlinings in subsequent responses.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13, 20, 22-23, 29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta US 2014/0287099 (herein referred to as “Trombetta ‘099) in view of Oh US 2013/0340626 and Trombetta et al. US 2015/0047509 (herein referred to as “Trombetta et al. ‘509).
Regarding Claim 12, Trombetta discloses a capsule (capsule 10) capable of use in a hot beverage machine (machine 20) (‘099, Paragraph [0033]).  The capsule (capsule 10) comprises a main body (body 12), a food substance (one or more ingredients 16) located in the main body (body 12), a permeable support element (filter 14) located in the main body (body 12), and a sealing film (cover 18) sealing the main body (body 12) (‘099, FIGS. 2A-2C) (‘099, Paragraphs [0036]-[0040]).  The permeable support element (filter 14) includes a recognition substance (verification system 42 comprising indicia 42a) (‘099, Paragraph [0047]) wherein the permeable support element (filter 14) is disposed below the sealing film (cover 18) (‘099, FIG. 2A).  The recognition substance (verification system 42 comprising indicia 42a) is disposed in the interior of the capsule (‘099, Paragraph [0047]), which necessarily entails an open air space extending from the recognition substance to the sealing film since the recognition substance of the verification system 42 is disposed in the interior of the capsule.  The sealing film (cover) is formed from a transparent material (‘099, Paragraph [0060]), which allows the recognition substance disposed in the interior of the capsule to be optically viewable in the open air space.
Trombetta ‘099 is silent regarding the recognition substance disposed on the permeable support element being capable of emitting an optical signal at a predetermined frequency B for a predetermined time frame K in response to excitation by an optical signal at a predetermined frequency A and for a predetermined time frame H and the permeable support element being positioned above the food substance to 
Oh discloses a capsule (cartridge system 400) capable of use in a hot beverage machine.  The capsule (cartridge system 400) comprises a main body (cup 102), a food substance (second beverage grind 412) located in the main body (cup 102), and a permeable support (filter 104) element located in the main body (cup 102), and a sealing film sealing the main body (cup 102).  Oh further discloses the permeable support element (filter 104) being positioned above the food substance (second beverage grind 412) to cover the food substance (second beverage grind 412) (‘626, FIG. 12A) (‘626, Paragraphs [0018] and [0091]-[0092]).
Both Trombetta et al. ‘099 and Oh are directed towards the same field of endeavor of coffee capsules comprising permeable support filter elements.  It would have been obvious to one of ordinary skill in the art to modify the filter of Trombetta et al. ‘099 and dispose the permeable filter support element above a food substance in the form of a powdered cream and/or sweetener while the permeable filter support element contains a ground coffee in order to provide multiple chambers for the combining powdered creamer with coffee as desired (‘626, Paragraph [0092]).  Additionally, Oh teaches that it was known and conventional in the coffee cartridge art to disposed a permeable filter support element above a food substance.
Further regarding Claim 12, Trombetta et al. ‘099 modified with Oh is silent regarding the recognition substance disposed on the permeable support element being capable of emitting an optical signal at a predetermined frequency B for a 
Trombetta et al. ‘509 discloses a capsule (capsule 10) capable of use in a hot beverage machine (machine 20).  The capsule (capsule 10) comprises a main body (body 12), a food substance (ingredients 16) located in the main body (body 12), and a sealing film (cover 18) sealing the main body (body 12) (‘509, Paragraphs [0034]-[0036]).  The capsule (capsule 10) comprises a recognition substance (visual tag 50) disposed in the capsule (capsule 10) capable of emitting an optical signal (‘509, FIG. 2) (‘509, Paragraphs [0043]-[0046]) wherein the recognition substance (visual tag 50) is embedded within or part of the graphics of the capsule (‘509, Paragraph [0048]).  The recognition substance (visual tag 50) is capable of emitting an optical signal at a predetermined frequency B for a predetermined time frame K in response to excitation by an optical signal at a predetermined frequency A and for a predetermined time frame H since the recognition substance (visual tag 50) is read by a reader (reader 54) (‘509, Paragraph [0047]).
Both Trombetta ‘099 and Trombetta et al. ‘509 are directed towards the same field of endeavor of coffee capsules comprising visual recognition substances disposed within an interior of the coffee capsule.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indicia disposed on the permeable filter support element of Trombetta ‘099 and construct the visual indicia as a recognition substance in the form of a visual tag that is embedded within or part of the graphics of the filter and that is capable of emitting an optical signal at a predetermined frequency B for a predetermined time frame K in response to excitation by an optical 
Regarding Claim 13, Trombetta ‘099 discloses the capsule comprising at least one transparent portion (‘099, Paragraph [0060]) capable of allowing the emission by the recognition substance of the optical signal at a predetermined frequency B for the predetermined time frame K in response to the excitation by the optical signal at the predetermined frequency A and for the predetermined time frame H.
Regarding Claims 20 and 29, Trombetta et al. ‘509 discloses the recognition substance (visual tag 50) having fluorescent properties (‘509, Paragraph [0047]).
Both Trombetta ‘099 and Trombetta et al. ‘509 are directed towards the same field of endeavor of coffee capsules comprising visual recognition substances disposed within an interior of the coffee capsule.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indicia disposed on the permeable filter support element of Trombetta ‘099 and construct the visual indicia as a recognition substance in the form of a visual tag that has fluorescent properties since Trombetta et al. ‘509 teaches that using recognition substances having fluorescent properties was known and conventional in the capsule art at the time of the invention.
Regarding Claims 22 and 31, Trombetta ‘099 discloses the recognition substance (verification system 42 comprising indicia 42a) being inserted directly in a material of which the permeable support element (filter 14) is made (‘099, Paragraph [0047]).
Regarding Claims 23 and 32, Trombetta ‘099 discloses the recognition substance (verification system 42 comprising indicia 42a) being printed on the permeable support element (filter 14) (‘099, Paragraph [0047]).
Claims 19, 24, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta US 2014/0287099 (herein referred to as “Trombetta ‘099) in view of Oh US 2013/0340626 and Trombetta et al. US 2015/0047509 (herein referred to as “Trombetta et al. ‘509) as applied to claim 12 above in further view of Winkler et al. US 2012/0058226.
Regarding Claims 19 and 28, Trombetta ‘099 the recognition substance (verification system 42 comprising indicia 42a) being disposed on the permeable support element (filter 14) (‘099, Paragraph [0047]).
Trombetta ‘099 is silent regarding the permeable support element being shaped as a perforated disc.
Winkler et al. discloses a capsule (cartridge 10) comprising a recognition substance (barcode) (‘226, Paragraph [0052]).  Winkler et al. further discloses a permeable support element in the form of a filter paper or a perforated disc (‘226, Paragraph [0051]).
Both Trombetta ‘099 and Winkler et al. are directed towards the same field of endeavor of coffee capsules comprising visual recognition substances disposed on a coffee capsule.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the permeable support element of Trombetta ‘099 and construct the permeable support element to be shaped as a perforated disc since Winkler et al. teaches that permeable support filters made out of filter paper or 
Regarding Claims 24 and 33, Trombetta et al. ‘509 discloses the recognition substance (visual tag 50) having fluorescent properties (‘509, Paragraph [0047]).
Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta US 2014/0287099 (herein referred to as “Trombetta ‘099) in view of Oh US 2013/0340626 and Trombetta et al. US 2015/0047509 (herein referred to as “Trombetta et al. ‘509) as applied to claim 12 above in further view of Kruger et al. US 2016/0185518.
Regarding Claims 21 and 30, Trombetta ‘099 modified with Oh and Trombetta et al. ‘509 is silent regarding the recognition substance having phosphorescent properties.
Kruger et al. discloses a capsule capable of use in a hot beverage machine (‘518, Paragraph [0062]).  The capsule comprises a main body, a food substance located in the main body, a permeable support element located in the main body, and a sealing film sealing the main body.  The capsule includes a recognition substance capable of emitting an optical signal at a predetermined frequency B for a predetermined time frame K in response to excitation by the optical signal at a predetermined frequency A for a predetermined time frame H.  Kruger et al. further discloses the recognition substance having phosphorescent properties (‘518, Paragraph [0013]).
Both Trombetta ‘099 and Kruger et al. are directed towards the same field of endeavor of coffee capsules comprising visual recognition substances disposed on a coffee capsule.  It would have been obvious to one of ordinary skill in the art at the time .
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta US 2014/0287099 (herein referred to as “Trombetta ‘099) in view of Oh US 2013/0340626, Trombetta et al. US 2015/0047509 (herein referred to as “Trombetta et al. ‘509) and Winkler et al. US 2012/0058226 as applied to claim 24 above in further view of Kruger et al. US 2016/0185518.
Regarding Claim 25, Trombetta ‘099 modified with Oh, Trombetta et al. ‘509, and Winkler et al. is silent regarding the recognition substance having phosphorescent properties.
Kruger et al. discloses a capsule capable of use in a hot beverage machine (‘518, Paragraph [0062]).  The capsule comprises a main body, a food substance located in the main body, a permeable support element located in the main body, and a sealing film sealing the main body.  The capsule includes a recognition substance capable of emitting an optical signal at a predetermined frequency B for a predetermined time frame K in response to excitation by the optical signal at a predetermined frequency A for a predetermined time frame H.  Kruger et al. further discloses the recognition substance having phosphorescent properties (‘518, Paragraph [0013]).
Both Trombetta ‘099 and Kruger et al. are directed towards the same field of endeavor of coffee capsules comprising visual recognition substances disposed on a coffee capsule.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indicia disposed on the permeable filter support element of Trombetta ‘099 and construct the visual indicia as a recognition substance in the form of a visual tag that has phosphorescent properties since Kruger et al. teaches that using recognition substances having phosphorescent properties was known and conventional in the capsule art at the time of the invention.
Regarding Claim 26, Trombetta ‘099 discloses the recognition substance (verification system 42 comprising indicia 42a) being inserted directly in a material of which the permeable support element (filter 14) is made (‘099, Paragraph [0047]).
Regarding Claim 27, Trombetta ‘099 discloses the recognition substance (verification system 42 comprising indicia 42a) being printed on the permeable support element (filter 14) (‘099, Paragraph [0047]).
Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta US 2014/0287099 (herein referred to as “Trombetta ‘099) in view of Oh US 2013/0340626, Trombetta et al. US 2015/0047509 (herein referred to as “Trombetta et al. ‘509), and Winkler et al. US 2012/0058226 as applied to claim 33 above in further view of Kruger et al. US 2016/0185518.
Regarding Claim 34, Trombetta ‘099 modified with Oh, Trombetta et al. ‘509, and Winkler et al. is silent regarding the recognition substance having phosphorescent properties.
Kruger et al. discloses a capsule capable of use in a hot beverage machine (‘518, Paragraph [0062]).  The capsule comprises a main body, a food substance located in the main body, a permeable support element located in the main body, and a sealing film sealing the main body.  The capsule includes a recognition substance capable of emitting an optical signal at a predetermined frequency B for a predetermined time frame K in response to excitation by the optical signal at a predetermined frequency A for a predetermined time frame H.  Kruger et al. further discloses the recognition substance having phosphorescent properties (‘518, Paragraph [0013]).
Both Trombetta ‘099 and Kruger et al. are directed towards the same field of endeavor of coffee capsules comprising visual recognition substances disposed on a coffee capsule.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indicia disposed on the permeable filter support element of Trombetta ‘099 and construct the visual indicia as a recognition substance in the form of a visual tag that has phosphorescent properties since Kruger et al. teaches that using recognition substances having phosphorescent properties was known and conventional in the capsule art at the time of the invention.
Regarding Claim 35, Trombetta ‘099 discloses the recognition substance (verification system 42 comprising indicia 42a) being inserted directly in a material of which the permeable support element (filter 14) is made (‘099, Paragraph [0047]).
Regarding Claim 36, Trombetta ‘099 discloses the recognition substance (verification system 42 comprising indicia 42a) being printed on the permeable support element (filter 14) (‘099, Paragraph [0047]).

Response to Arguments
Examiner notes that applicant’s arguments on Pages 6-10 of the Remarks filed August 20, 2021 are verbatim taken from Pages 7-11 of the Remarks filed April 26, 2021 with the exception that Page 7 of the Remarks filed April 26, 2021 also states “The specification has been amended herein to address the objection to the drawings.”  The previous objections to the specification/drawings was previously withdrawn.  A reiteration of the response to the previous arguments is provided below.
Applicant's arguments filed August 20, 2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 9-10 of the Remarks that Oh discloses a filter 404 having a bottom 409 that separates the first chamber from the second chamber and alleges that the first beverage grind would cover the bottom of the filter and obscure any optical recognition substance of the bottom of the filter.  Applicant continues on Pages 9-10 of the Remarks that none of the references teaches an optical recognition substance that is optically viewable in the open air space in the capsule and alleges that Trombetta ‘099 teaches visible tags 50 on an exterior of the capsule and the indicia that is part of a layer of a multilayered material used to make the body.
Examiner argues that Trombetta ‘099 teaches the recognition substance (verification system 42 comprising indicia 42a) is disposed in the interior of the capsule (‘099, Paragraph [0047]), which necessarily entails an open air space extending from the recognition substance to the sealing film since the recognition substance of the verification system 42 is disposed in the interior of the capsule.  The sealing film (cover) In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERICSON M LACHICA/Examiner, Art Unit 1792